Exhibit 10.1
Summary of Director Compensation
     The following sets forth the compensation program for non-employee
directors of United American Healthcare Corporation. Directors who are employees
of the Company do not receive any additional compensation for Board service. All
directors are reimbursed for expenses reasonably incurred in connection with
Board service.

         
Board/Committee meeting fees (cash):
  $ 1,000  per meeting
Annual Chair fees (cash):
       
Non-Executive Chairman of Board
  $ 32,000  
Finance and Audit Committee-Chair
  $ 6,000  
Compensation Committee-Chair
  $ 4,000  
Governance Committee-Chair
  $ 3,000  
Annual fees paid to non-executive Board members:
       
Cash
  $ 18,000  
Stock (cash value)
  $ 18,000  

 